         Case 1:13-cv-10612-MLW Document 94 Filed 06/11/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                  Plaintiff,              ) Civil Action No. 1:13-cv-10612-MLW
                                          )
      v.                                  )
                                          )
GREGG D. CAPLITZ and                      )
INSIGHT ONSITE STRATEGIC                  )
MANAGEMENT, LLC,                          )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
ROSALIND D. HERMAN, BRAD HERMAN,          )
BRIAN HERMAN, CHARLENE HERMAN,            )
and THE KNEW FINANCE EXPERTS, INC.,       )
                                          )
                  Relief Defendants.      )
__________________________________________)

                           FINAL JUDGMENT AS TO
                      RELIEF DEFENDANT BRAD HERMAN
            WHEREAS, on March 15, 2013, the plaintiff Securities and Exchange Commission

(“Commission”) commenced this action by filing a Complaint against relief defendant Brad

Herman (“Herman” or “Relief Defendant”) and others;

       WHEREAS, a summons was issued to Herman on March 18, 2013 (see Dkt. No. 12), and

a return of service was filed as to Herman on March 20, 2013 (see Dkt. No. 21);

       WHEREAS, this case was stayed as to relief defendant Herman on May 9, 2013 (see Dkt.

No. 46) and the stay was lifted on January 17, 2020 (see Dkt. No. 62);

       WHEREAS, the Commission filed a motion for entry of default against Herman on April
         Case 1:13-cv-10612-MLW Document 94 Filed 06/11/20 Page 2 of 4




30, 2020 for failure to answer or otherwise appear (see Dkt. No. 84);

       WHEREAS, in accordance with Fed. R. Civ. P. 55(a), a Clerk’s default was entered

against Herman on May 4, 2020, (see Dkt. No. 86);

       WHEREAS, the court accepts as true the factual allegations of the Complaint against

defendant Herman, who has defaulted, and finds that the court has jurisdiction over relief

defendant Herman pursuant to Sections 21(d)(5), and 27 of the Securities Exchange Act of 1934

(“Exchange Act”) [15 U.S.C. §§78u(d)(5), 78aa].

       WHEREAS, the Commission has applied, pursuant to Fed. R. Civ. P. 55(b)(2), for the

entry of this Final Judgment based on defendant Herman’s failure to answer or otherwise

respond to the Commission’s Complaint, and the court having considered the prima facie case

for relief shown by the Commission’s Complaint, the memorandum of law in support of the

Commission’s motion for default judgment, and the supporting declaration of Mark Albers,

which showing has not been rebutted by defendant Herman;

       NOW THEREFORE, BASED ON THE FOREGOING:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Relief Defendant is

liable for disgorgement of $127,250, representing profits gained as a result of the conduct alleged

in the Complaint, together with prejudgment interest thereon in the amount of $40,322, for a total

of $167,572. Relief Defendant shall also pay post-judgment interest on any delinquent amounts

pursuant to 28 U.S.C. §1961. Relief Defendant shall satisfy this obligation by paying $167,572

within 30 days after entry of this Final Judgment pursuant to the instructions below.

       All money paid pursuant to this Final Judgment shall be credited to the orders of

restitution entered against Gregg Caplitz and Rosalind Herman in United States v. Gregg Caplitz

                                                2
         Case 1:13-cv-10612-MLW Document 94 Filed 06/11/20 Page 3 of 4




and Rosalind Herman, Criminal Action No. 12-cr-10015-WGY (D. Mass.), and shall be

distributed in accordance with the distribution of money collected pursuant to that restitution

fund. Accordingly, Relief Defendant will pay $167,572 by certified check or money order made

payable to “Clerk of Court” noting Criminal Action No. 12-cr-10015-WGY in the memo section

of the payment method, and which shall be delivered or mailed to the following address:

       Clerk’s Office
       John Joseph Moakley United States Courthouse
       One Courthouse Way, Suite 2300
       Boston, MA 02210

and shall be accompanied by a letter identifying: this case title, civil action number, name of this

court, Brad Herman as a relief defendant in this action, and specifying that payment is made

pursuant to this Final Judgment.

       Relief Defendant shall simultaneously transmit photocopies of evidence of payment and

case identifying information to the Commission’s counsel in this action. By making this

payment, Relief Defendant relinquishes all legal and equitable right, title, and interest in such

funds and no part of the funds shall be returned to Relief Defendant.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Relief Defendant shall pay

post judgment interest on any delinquent amounts pursuant to 28 U.S.C. §1961.

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Relief Defendant, and further, any debt for


                                                 3
         Case 1:13-cv-10612-MLW Document 94 Filed 06/11/20 Page 4 of 4




disgorgement, prejudgment interest, or other amounts due by Relief Defendant under this Final

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendants of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                IV.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: __June 11__________, 2020




                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                 4
